 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDLincoln Technical Institute, Inc. and Lincoln Tech-nical Institute Federation of Teachers, Local2322, A.F.T., AFL-CIO. Case 22-CA-9769May 27, 1981DECISION AND ORDERThis case presents the novel question of whetheran alleged discriminatee, who did not file an unfairlabor practice charge, who did not seek to inter-vene at any stage of the proceeding, and who didnot participate in any manner as a party to the pro-ceeding, may nevertheless file exceptions to the de-cision of an administrative law judge in the absenceof exceptions from any party. We hold that he maynot.On the basis of charges filed by the AmericanFederation of Teachers Local 2322, the complaintin this case alleged, inter alia, that Respondent Lin-coln Technical Institute, Inc., violated Section8(a)(3) and (1) of the Act by discharging several in-structors because they participated in a work stop-page to protest disciplinary action taken by Re-spondent. On February 6, 1981, after a hearing,Administrative Law Judge Raymond P. Greenissued a Decision dismissing the complaint in its en-tirety. Pursuant to the Board's Rules and Regula-tions, the time for filing exceptions to that Decisionexpired on March 2, 1981.On the following day the Board received a tele-gram from Leonard Giacalone, one of the allegeddiscriminatees, stating that he "would like to file anappeal from the decision of Judge Green as per-tains to me."Our dissenting colleague relies upon the "specialstatus" the Board has accorded to alleged discri-minatees, and upon their right under Section 10(f)of the Act to appeal to an appropriate court of ap-peals from any final Order of the Board by whichthey are aggrieved, to permit Giacalone to file ex-ceptions to the Administrative Law Judge's Deci-sion. We find that a contrary conclusion is com-pelled by the language of the Act, by our Rulesand Regulations, and by our policies concerningthe administration of justice, including the need forcertainty and finality of Board processes.Although Section 10(c) of the Act does not di-rectly specify who may except to a decision of anadministrative law judge, the language concerningexceptions appears in the same sentence that re-quires the administrative law judge's decision andproposed order "to be served on the parties to theproceeding."' Since the statute is clear that an ad-Our Rules and Regulations provide that "any pasty may (in accord-ance with sec I(Xc) of the act .) file with the ~Board in Washington,D.C., exceptions to the administrative law judge's decision or to anyother part of the record or proceedings" Sec 102.46(a)L Rules and Regu-256 NLRB No. 32ministrative law judge's decisions need be servedonly on the parties, it would be anomalous indeedfor us to hold that discriminatees may file excep-tions to a decision of which they are not entitled toreceive notice. Moreover, given no requirement fornotice to alleged discriminatees, it would be virtu-ally impossible to enforce the strict time limits forfiling of exceptions imposed by the statute. To holdotherwise would create an extraordinary and un-precedented result for which we find no basis ineither the statutory language or in congressionalintent. 2In addition, the due process implications of per-mitting exceptions to be filed in these circum-stances would be unacceptable. It is axiomatic thata person who is entitled to the opportunity to beheard is entitled to reasonable notice thereof. Thus,if the statute were held to grant alleged discrimina-tees the right to be heard before the Board on ex-ceptions to a decision of an administrative lawjudge, due process would then seem to requirethem to receive notice of all such decisions-whichwould be both unwarranted and administrativelyinfeasible. Further, Member Jenkins points to noauthority to support his extraordinary reading ofthe statute as permitting alleged discriminatees toparticipate at this juncture in Board proceedings,but no earlier. More importantly, however, allegeddiscriminatees who desire to participate in unfairlabor practice proceedings relating to their dis-charge or discipline have every right to do so.They may file unfair labor practice charges withthe Board and thereby become a party to any pro-ceedings resulting from these charges, even if addi-tional charges are filed by another person on theirbehalf. In addition, even without filing charges, al-leged discriminatees may move to intervene, there-by becoming parties to the proceedings. In eithersuch event, the alleged discriminatee becomes enti-tled to notice of the hearing on the complaint, toan opportunity to be heard, to notice of the deci-sion, and to the opportunity to file exceptionsthereto.Giacalone never filed unfair labor practicecharges concerning his discharge. He never soughtto intervene in the proceedings relating to thelations. Series 8, as amended. It is not argued that Giacalone is a "party"within the meaning of Sec 102.8 of our Rules and Regulations.Z Individual discriminatees, such as Giacalote, may appeal to an appro-priate court of appeals from a Decision and Order of the Board by whichthey are aggrieved Such appeals arc specificall pros ided for by Sec.1(}(f) of the Act. Nothing in the court of appeals' decisilons cited in fn 5of Member Jenkins' dissent suggests that he specific authorization pro-vided by Sec 10(f) mandates, or even justifies. participation by nonpartiesat earlier stages of Board proceedings We thus fail t understand what"court precedent" he suggests that we ignore i our refusal to blur thedisticltion between 'parties" referred to in Sec 10(c) and "aggrievedperson[s]" referred to i Sec (X(f). LINCOLN TECHNICAL INSTITUTE, INC.177charges that were filed in his behalf by the Union.Having thus chosen to rest upon the representationprovided him by the Union and the General Coun-sel, he should not now be heard to complain of hisdissatisfaction with that representation. Unga Paint-ing Corporation, 237 NLRB 1306 (1978), reliedupon by Member Jenkins in his dissent, is inappo-site and does not require a contrary result. Theissue in that case involved the status of a discrimin-atee as a witness at a hearing, not his rights as aparty to the proceeding. Nothing in the opinionsuggests a discriminatee's right to file exceptionswith the Board.We therefore hold that a nonparty discriminateehas no right to file exceptions to a decision of anadministrative law judge that is not excepted to byany party. Since no exceptions have been filed tothe Administrative Law Judge's Decision in thiscase, we shall order his Decision adopted, and thecomplaint dismissed in its entirety.ORDERIt is hereby ordered that the complaint in thisproceeding be, and it hereby is, dismissed in its en-tirety.MEMBER JENKINS, dissenting:I would grant the request of Leonard Giacalonefor an extension of time to file exceptions to theAdministrative Law Judge's Decision on the relat-ed grounds that, as an alleged discriminatee, he isauthorized to file exceptions to an intermediate de-cision under Section 10(c) of the Act, and that heis to be considered an "aggrieved person" underSection 10(f) of the Act who can seek review ofthe Board's final Order in a United States court ofappeals.This proceeding is based on a charge filed byLocal 2322 of the American Federation of Teach-ers (hereinafter Local 2322) alleging, inter alia, thata number of instructors employed by Respondenthad been unlawfully discharged. Leonard Giaca-lone, one of these alleged discriminatees, did notformally appear as a charging party, relying exclu-sively on the sufficiency of the charge filed byLocal 2322 on his behalf. Subsequent to an investi-gation, the issuance of a complaint, and a hearingbefore an Administrative Law Judge, the latterissued a Decision in this proceeding recommendingthat the complaint be dismissed in its entirety. Nei-ther the General Counsel nor Charging PartyLocal 2322 has filed exceptions to this Decision,and on the last day for filing exceptions Giacaloneaddressed to the Board a telegram stating that hewould like to file an appeal on his own behalf.My colleagues apparently rely on a strict readingof Sections 102.8 and 102.46(a) of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, forthe proposition that the right to file exceptions islimited to parties. This literal construction, howev-er, ignores the special status granted to alleged dis-criminatees who, although not formally chargingparties, are to be accorded many of the rightsgranted to such parties. As stated in Unga PaintingCorporation, 237 NLRB 1306, 1307 (1978):A discriminatee who has not filed his owncharge is not a party within the Board's defini-tion but ...in a real sense has been regardedas a party in a long line of Board decisions.His interest in a Board proceeding when thecharge is filed on his behalf by a union is ...scarcely less than that of an individual charg-ing party who is also a discriminatee.This special status granted alleged discriminatees isnot premised on the relationship of the alleged dis-criminatee to the charging party,3but derives fromthe fact that it is the alleged discriminatee's Section7 rights that are being safeguarded, and with it thepublic right and interest in upholding the purposesof the National Labor Relations Act.4While theGeneral Counsel is granted primary responsibilityfor litigating unfair labor practice complaints, thisresponsibility has never been exercised to denycharging parties the right to participate in unfairlabor practice proceedings or independently to fileexceptions to administrative law judges' decisions.Where both the General Counsel and the chargingparty choose not to contest the dismissal of anunfair labor practice complaint, an alleged discri-minatee should not be precluded from appealing anadverse intermediate decision of this Agency; he isa real party in interest. In this regard, I note thatSection 10(c) of the Act, as it relates to exceptions,does not specifically indicate who may file such ex-ceptions.The more restrictive ruling by my colleagues,moreover, is essentially inconsistent with the rightof review contained in Section 10(f) of the Act.Under this section, "any person aggrieved" by afinal Order of the Board may obtain review of suchOrder in a United States court of appeals. Theterm "any person aggrieved" has been interpretedto include alleged discriminatees who are notcharging parties.5Accordingly, under this interpre-3 There is no limitation on who may file unfair labor practice chargeson behalf of employees See BglI'y Produce, Inc.. 208 NLRB 20. 21(1973)4See, generally, Vatrnonal Licorice Compani X.IL.R.B, 309 US 350,362 (1940).' Hamilton NVL RH. 160 F.2d 465 (6th Cir 1947); Steart Die Ca st-ing orporatrion .L RB., 132 F 2d 801 (7th Cir 1942); Jacobsen vContinued.__ 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDtation, once the Administrative Law Judge's Deci-sion herein becomes a final Order of the Board,which it automatically shall become under Section10(c), Giacalone may obtain court review of thisBoard's final Order. Section 10(f), however, limitsthe arguments available to Giacalone on review, byincorporating the court procedure stated in Section10(e), including:No objection that has not been urged beforethe Board, its member, agent, or agency, shallbe considered by the court, unless the failureor neglect to urge such objection shall be ex-cused because of extraordinary circumstances.In view of the above, Giacalone may be con-strained to argue before any reviewing court thathe should not be limited in his arguments beforethe court due to the "extraordinary circumstance"that the Board refused to hear his objections. Hisonly alternative is to concede that he has not beenable to preserve any argument on appeal. If Giaca-lone's exceptions are without merit, we shouldmake this determination prior to court review. Ifthey are meritorious, we should not require thecourt's reversal or remand. Allowing Giacalone theright to present his arguments before the Board isnot only a more rational appellate procedure, butalso the one clearly intended by the interplay ofthe subsections of Section 10.6In addition, granting all discriminatees the rightto file exceptions is neither administratively bur-densome nor inequitable. The absence of precedentindicates that such a request is likely to remain anisolated occurrence. By foreclosing this right, themajority specifically invites, and thereby needlesslyencourages, discriminatees to file their owncharges, and substantially clutter our proceedings.To the extent that a discriminatee has relied onothers for the presentation of his case, this shouldnot estop him from appealing adverse decisionswhen those who have been acting on his behalfwithdraw from the proceeding.7Finally, a re-spondent may not successfully claim that allowingsuch an appeal is violative of his due processrights, as the complaint and the hearing have clear-N.L.R.B., 120 F.2d 96 (3d Cir. 1941). Cf. Anthony v. N.L.R.B., 132 F.2d620 (9th Cir. 1942).6 While the majority holds that only parties who are entitled to receivenotice of adverse determinations may be allowed to file exceptions, as aresult of due process implications, their position ignores court precedentimplicitly acknowledging no such due process impediment to review offinal, as opposed to intermediate, Board decisions. See cases cited in fn. 5.In any event, the majority's ruling hardly advances the due process inter-ests of discriminatees such as Giacalone.Frequently, and probably in a majority of our cases, the chargingparty relies exclusively on representation by the General Counsel, anddoes not actively participate in the presentation of his case. Despite theacceptance by the charging party of such exclusive representation, we donot estop him from excepting to an adverse decision which the GeneralCounsel is willing to accept.ly apprised him of the status of the alleged discri-minatee and his interest in the proceedings.In granting an alleged discriminatee who is not acharging party the right to file exceptions to theBoard, I would not accord him all the rights of afull party to the proceeding. He should not be ableto appear formally to present his own witnessesand conduct cross-examination or to be considereda party for the purpose of service of process. Analleged discriminatee who seeks such full partystatus to our proceedings may either file a separatecharge, or file a timely request for intervention inthe existing proceeding. However, I would granthim the limited right to contest the complete dis-missal of his case prior to our final Order.I also consider Giacalone's request timely filed,even though it was received after the time forfiling exceptions had expired. Giacalone adequatelyexplained his delay in filing the request, stating thathe had not been advised by the General Counsel ofhis rights of appeal. I further note that he was notserved with a copy of the Administrative LawJudge's Decision and therefore did not receiveprompt notice of the running of time for filing ex-ceptions.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge: Pur-suant to a charge filed by Lincoln Technical InstituteFederation of Teachers, Local 2322, A.F.T., AFL-CIO,herein called the Union, against Lincoln Technical Insti-tute, Inc., herein called the Company or Respondent,which charge was filed on February 15, 1980, the Re-gional Director for Region 22 issued a complaint andnotice of hearing on April 11, 1980. In substance, thecomplaint alleged that Respondent, on February 11,1980, indefinitely suspended, pending discharge, DanielWigder, Theodore Gerrick, and Richard O'Neil becauseof their membership in, and activities on behalf of, theUnion. The complaint also alleged that, on February 13,1980, the instructors employed by Respondent engagedin an unfair labor strike in protest over the suspensions ofthe above-named individuals, and that, on or about Feb-ruary 14, 1980, Respondent discharged all of the bargain-ing unit employees. It finally was alleged that Respond-ent, on or about February 15, 1980, rescinded its collec-tive-bargaining agreement with the Union and withdrewrecognition from the Union.'The hearing in this matter was heard before me onOctober 22 and 23 and November 3, 4, and 5, 1980.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofIn the General Counsel's brief, he withdrew the allegation of thecomplaint wherein it was alleged that, on or about February 11, 1980,Respondent impliedly warned its employees that they would suffer eco-nomic reprisals if they remained active in the Union or if they became orremained members of or gave any assistance or support to it. LINCOLN TECHNICAL INSTITUTE, INC.179the excellent briefs by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company is engaged in the business of operatingtechnical schools in various locations throughout theUnited States. Its corporate headquarters is located at 10Rue Circle, West Orange, New Jersey, and it operates aschool at 2299 Vaux Hall Road, Union, New Jersey,which is the school involved in the present dispute. Theparties agree that the Company annually provides andperforms educational services valued in excess of $1 mil-lion, of which educational services valued in excess of$50,000 are provided and performed within States of theUnited States other than the State of New Jersey. Thecomplaint alleges and the answer admits that the Compa-ny is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat Local 2322 is, and has been at all times materialherein, a labor organization with the meaning of Section2(5) of the Act.III. THE COLLECTIVE-BARGAINING RELATIONSHIPThe Union was certified as the collective-bargainingagent of Respondent's instructors in 1972. The first presi-dent of the Local Union was Daniel Wigder. Thereafterin 1975, Jack Schuster was elected as the Union's presi-dent, but he stepped down in or about January 1978, andwas succeeded by Theodore Gerrick, who had been ashop steward at the time.The most recent collective-bargaining agreement be-tween the Union and the Company runs for a term fromSeptember 15, 1977, to September 15, 1980. This agree-ment contains a number of provisions relevant to thisproceeding as follows:Article I, Section 2-No Strike, No LockoutIt is understood and agreed that the school willnot lockout any employee covered hereby and theUnion will not authorize or take part in any strike,sitdown, slowdown, or any other work stoppage orpicketing of the school premises during the life ofthis agreement except as provided for in the termsand conditions of the National Labor Relations Act,as amended.The above section shall not apply when there is afailure by the school to comply with grievance set-tlements, arbitrator's decisions, or payments of sala-ries or fringe benefits thirty (30) days after theschool receives written notice from the Union ofthe school's failure to comply.* * * * *Article VIII-Discipline and DischargeThe school agrees to discipline or discharge anemployee only for just cause.Section 1. When the cause for discharge involvesclass room competency, a written notice shall begiven to the employee following a discussion withhis superior and shop steward at least ten (10)working days preceding his discharge. It is under-stood that Article VII, Section IV, will have beencomplied with before this procedure is initiated.Section 2. With respect to disciplinary matters,the school shall promptly notify the Union upon ef-fecting a suspension, disciplinary layoff or dis-charge. The school shall promptly deliver theUnion copies of all written warnings issued to anemployee. The employee and/or union representa-tive shall have recourse to the grievance procedure.Where an employee is subject to disciplinary lay-offs, suspension or discharge, Management willhave a steward present.Section 3. Each disciplinary notice shall not haveany residual affect or be used as evidence in con-nection with any grievance or arbitration proceed-ing after twelve (12) months from date of issue.In addition, the contract provides, in article IV, a griev-ance procedure culminating in final and binding arbitra-tion for the resolution of disputes during the term of theagreement. Among the types of disputes covered by thisprocedure are acts of discipline and discharge.The evidence establishes that during the life of themost recent collective-bargaining agreement there havebeen a number of disputes between the Union and theCompany which have led to work stoppages or strikes.In November 1977, for example, a dispute arose concern-ing whether or not the Company had the right to switchinstructors for the coverage of classes. In connectionwith this dispute the evidence indicates that the Compa-ny offered to have the dispute arbitrated, but that on De-cember 7 and 8, 1977, a number of the instructors calledin sick. At that time, Respondent perceived that the em-ployees were engaging in a work stoppage and notifiedthe Union that it would not pay sick leave to these em-ployees unless they could establish that they were notable to come to work due to illness. Thereafter, on De-cember 12, 1977, the Union, by Jack Schuster, sent aletter to Respondent advising the Company that thewithholding of sick leave was contrary to the provisionsof the collective-bargaining agreement and further indi-cating that there was a possibility of a strike after 30days if the sick leave money was not paid. In response,the Company, on December 14, 1977, sent a letter to theUnion which read as follows:Please be advised that any strike or other jobaction taken by your membership will constitute aviolation of agreement between the union and theschool, and, under the current laws of the UnitedStates, is illegal. You and your membership will beheld accountable for any such actions to the fullestextent of the law. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDA job action based on the school's failure to payfor alleged sick days to instructors who took part inan illegal job action on December 7, 1977, is an ob-vious continuation of that job action.We urge you to submit the underlying dispute toarbitration on an expedited basis-which is theproper method under the law.In May 1978 another dispute arose regarding theswitching of instructors. On this occasion the Union didfile a grievance and the matter was submitted to arbitra-tion. However, the arbitrator decided, preliminarily, thatthe best method of resolving the particular dispute wasto remand it to the parties for bargaining, while retainingjurisdiction in the event that the parties could not reachagreement on the matter. It appears that in this situationthe parties were unable to reach an agreement and thematter was rescheduled for arbitration. However, theCompany's attorney was not available for the scheduleddate and requested a postponement. Thereafter, on orabout May 31, 1978, when the Union refused to permitthe Company to substitute an instructor for a refrigera-tion class, the Company canceled that class and resched-uled them for a later date. The Union thereupon accusedthe Company of engaging in a lockout which the Com-pany denied. The instructors then commenced a strikewhich lasted about 3 weeks. In connection with thatstrike the Company sought and obtained a state court in-junction and ultimately the parties did resolve the under-lying dispute after the Company was compelled to seek acontempt order inasmuch as the Union had refused toobey the state court injunction. In connection with thisstrike, Respondent, on June 5, 1978, sent a letter to theUnion which read as follows:In connection with the dispute underlying this ar-bitration, and in view of the unfortunate eventstranspiring in the last few days, I must set therecord straight with respect to several matters.First, it must be emphasized that the Company hasalways been ready, willing and able to submit theclass switching grievance to binding arbitration.When the most recent class switching difficultiesdeveloped on Wednesday evening, May 31, 1978, asa result of which several classes were canceled andthe unaffected instructors chose to walk off the job,followed by an all-out strike on Thursday, June 1,1978, the Company made every effort to bring thismatter to an expeditious arbitration hearing. Arbi-trator Tillem offered both parties Monday morningJune 5, Tuesday morning, June 6, Wednesday eve-ning, June 7, and Thursday morning, June 8. TheCompany expressed total availability for a hearingon any of the suggested dates, but the Union didnot. It is only for this reason that the hearing hasbeen delayed until June 15.Secondly, the Union has chosen to characterizeits strike, which has now extended to Friday, June2, as a "lockout." On Wednesday, May 31, theCompany was required to curtail a portion of itsoperations and to relieve from duty the instructorsinvolved in that portion of its operations. Those in-structors, and only those instructors, were requiredto punch out on Wednesday, but were specificallytold to report for work the following day as usual.All other instructors on duty Wednesday evening,and all instructors scheduled for all classes onThursday and Friday, elected not to report forduty. The Company never instructed those employ-ees not to report, and to the contrary the Unionwas specifically informed otherwise on Wednesday.I personally specifically informed you otherwiseon numerous occasions over the telephone onThursday and Friday. When employees refuse towork although they are told to report, it is incom-prehensible that you have chosen to call this a"lockout." This is particularly clear when it is re-called that on Thursday morning, the Local Presi-dent and Vice-President informed Company repre-sentatives face-to-face that the men "would notreturn to work" unless certain concessions weremade by the Company. Men who refuse to returnto work are not men who are "locked out."In truth, the Union's actions amount to a blatantviolation of the contractual no-strike clause. As Ihave advised you orally, the Company will notcountenance such a blatant contract violation, and,in addition to any other rights it may choose toassert, the Company will hold the New Jersey StateFederation of Teachers, its Local Union No. 2322,and all individual officers, agents and members fullyaccountable for the economic damage incurred bythe Company by virtue of this illegal strike.In October 1978 there was yet another strike, this oneover the discharge of an instructor named Whitfield. Thestrike lasted for 5 days and was settled by the parties onOctober 13, 1978. At a meeting held between the Com-pany and the Union on that date, Davies, the Company'spresident, notified the Union that he was "fed up" withthe walkouts and job actions and with the Union's failureto follow the grievance procedure and that he would nolonger tolerate such walkouts. The evidence indicatesthat Davies stated that any further actions by the Unionwould be met with the fullest legal response possible andthat he would levy whatever penalties the law permitted.On October 17, 1978, Davies sent a letter to the Unionwhich in pertinent part reads as follows:In order to avoid any misunderstanding of the re-marks I made at the meeting on October 13, 1978,between the Executive Council and the Administra-tion of Lincoln Technical Institute, I am summariz-ing, herewith, the primary points that were stressed:I. I cannot and will not tolerate the refusal bythe Union and its Members to honor the provisionsof the Labor Agreement negotiated between LocalUnion No. 2322 and the Management of LincolnTechnical Institute. In particular, I refer to therecent incidents of by-passing the grievance proce-dure and violating the no-strike provision.2. If the Union, or its Members, disagree[s] withManagement's interpretation of the contract, Iexpect that the grievance procedure outlined in Ar- LINCOLN TECHNICAL INSTITUTE. INC.181tide VI will be followed, including the provisionfor binding arbitration, should the matter not be re-solved internally. I also expect that there will betotal compliance with the no-strike provision con-tained in Article I, Section 2.3. Every Union Member is required to complywith the no-strike provision, and failure to complywill result in appropriate disciplinary action. Fur-thermore, under the law the Union Leadership isheld to a higher degree of responsibility. The Lead-ership is required to make every possible effort tosee that the entire Membership complies with theno-strike provision. Failure to comply with thisgreater responsibility will result in severe disciplin-ary action against the Union Leadership.4. In addition to the disciplinary actions set forthabove, the Union's breach of the no-strike clause en-titles Management to commence legal action for in-junctive relief and for money damages, and further-more permits Management, if necessary, to declarethe entire Labor Agreement null and void.5. Appropriate disciplinary action as a result ofthe breach of the no-strike clause commencing onMonday, October 9, 1978, is under consideration.I also wish to strongly reiterate that it should beevident to all concerned that our primary responsi-bility is to the student. No action should be takenby either the Union or Management that wouldjeopardize the student's contractual right to get thetraining he is paying for in accordance with theclass schedule specified in the enrollment agree-ment.After six years of confrontation between theUnion and the Administration, I sincerely hope bothparties recognize that, unless, the disputes can be re-solved amicably under the provisions of the"Agreement," the continued ability of the school tosurvive is extremely questionable. Without studentsneither of us have need of a Labor Agreement.By way of further background, it is noted that duringthe summer of 1978 Gerrick went to Philadelphia onbehalf of the American Federation of Teachers to assistin the organization of instructors employed by the Com-pany at its Philadelphia school. During that summer theAmerican Federation of Teachers was certified as thebargaining agent for the Philadelphia instructors andGerrick rendered some assistance to them in connectionwith proposals for a collective-bargaining agreement. Itappears that a collective-bargaining agreement was even-tually signed with the Company and the American Fed-eration of Teachers at the Philadelphia location andthere is no question but that Respondent was aware ofGerrick's activities in connection with the instructors inPhiladelphia. The evidence also establishes that in 1979Gerrick was a participant in the organization of the sec-retarial and maintenance employees at the Company'sUnion, New Jersey, school.Finally, by way of background, it is noted that in De-cember 1979 the Company retained the services of a con-sultant to investigate, inter alia, the reasons for the lackof an amicable relation between the Union, the instruc-tors, and the Company. In this regard, the evidence indi-cates that Gerrick, as president of the Local Union andits Executive Council, opposed the consultant's plan tointerview, on an individual basis, the instructors, and thatas a result the Company agreed not to bring in the con-sultant for a 30-day period so as to see whether the rela-tionship between the parties improved during that periodof time.IV. THE ALLI.IGED UNFAIR LABOR PRACTICESA. Introduction and Contentions of the PartiesThe key to the General Counsel's case is the assertionthat Respondent, and Alfieri in particular, devised a planor conspiracy pursuant to which the Company wouldfind a pretext to fire or suspend Gerrick, which, basedon the Company's past experience with mid-term strikes,would predictably lead to a strike prohibited by the no-strike clause of the collective-bargaining agreement. Ittherefore is asserted that, based on this plan and the pre-dictable response of the instructors, Respondent intendedto discharge all of its unionized instructors at the Unionschool, rescind the collective-bargaining agreement, andwithdraw recognition from the Union. This elaboratetheory is indeed somewhat necessary to the GeneralCounsel's case as he concedes that on February 11, 1980,Gerrick, Wigder, and O'Neil did engage in conduct inviolaton of the Company's rules and regulations andthereby received suspensions. The General Counsel alsoconcedes that with few exceptions the employees in thebargaining unit did engage in a strike on February 13during the term of the contract.Respondent contends that the suspensions of Gerrick,Wigder, and O'Neil were lawful as they were based ontheir admitted breach of the Company's rules and regula-tions. Respondent further contends that there was neverany plan or conspiracy as alleged by the General Coun-sel and that, when the instructors engaged in the strike,they were engaged in unprotected activity.B. Events Prior to February 11, 1980To establish longstanding animus by Respondenttoward the Union, the General Counsel called DanielGommel, an instructor and alternate shop steward, totestify. He testified that he had a conversation with Al-fieri during the summer of 1978. Gommel stated that theUnion had objected to Gommel's proposed transfer tothe Philadelphia school and that the conversation beganas he informed Alfieri that he would not accept thetransfer. He testified as follows:A. Mr. Alfieri said at that point that it would be[in] my best interests to be in Philadelphia becausethere was going to be a continuing lot of problemshere at the school, between the union, such as wewere having right now-the union objecting to meto come, to go to Philadelphia, et cetera. That'swhere the conversation turned towards the Union,at that point.Yes, I agreed. I was annoyed with what theunion-the union had done something-I wanted to 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDgo, the union said no. At that point, I said Mr. Al-fieri can we go out into the auditorium to talk. I didnot feel comfortable in his office. We went to theauditorium and we discussed it. Mr. Alfieri askedme who is it specifically on the executive councilthat objected? Was it the entire executive council?And I tried to explain to Mr. Alfieri that it was oneman who had opposed this, not an executive officer,and that the executive council just said hey, wedon't need the hassle ...That type of thing.We further discussed the union, the continuingongoing conflicts of it and Mr. Alfieri suggested mygetting involved in the union, and I thought yes, Ishould get involved in the union. And then a bit offlattery that I was an intelligent type of person andin a position of presidency and to that effect, thatprobably this would be a much smoother type ofoperation running, and so forth and so on. That wasabout the total amount of conversation Mr. Alfieriand I had. I went back to my regular assignedclasses. Shortly thereafter I was appointed alternatesteward and started looking into, as much as possi-ble, more of the union, trying to learn a little bitabout it.Q. Before you go ahead with this, you had men-tioned earlier that he said it would be in your bestinterest to transfer to Philadelphia-A. This was in his office. He suggested that-Q. Did he say why it would be in your best inter-est?A. I think it would be to understand that heknew why I was not a person that ...enjoyed alot of friction. Let me do my job, let your peopledo your job or whoever, and let it be alone. Thisconstant upheaval and so forth had always upset meand he knew this, I knew this. He suggested that Ipermanently transfer to Philadelphia. It would be inmy best interest because certain this was going toget far worse. There would be more blow-ups inthe future and more problems, and if I went toPhiladelphia I wouldn't see this. I would not be ex-posed to this.According to Gerrick, in the summer of 1979 he had aconversation with Pat Santangelo, who was then Re-spondent's Controller.2It is during this conversation thatthe General Counsel alleges that the "plan" came tolight. Gerrick testified as follows:A. Well, I went up to the corporate office andPat says, let's go to lunch, and we were going to goto lunch at the Rusty Door or Rusty something....We started the discussion, you know, whilewalking to the restaurant; okay? And all throughlunch. The tone of the meeting was that there was arelatively bad attitude, bad feeling in the school,okay, between the management and union, and wewould like to see this come down.' Currently, Santangelo is an executive vice president of the Company.At the time of this conversation, he was higher in the corporate heir-archy than Alfieri.JUDGE GREEN: Is that what Mr. Santangelo saidor what you said?THE WITNESS: All right; you want, like, quotesfrom both sides. That was the general mood of themeeting; all right?MR. GRANT: Answer his question.THE WITNESS: Nobody said that exactly, per se.JUDGE GREEN: I understand, but the meeting wascalled by whom?THE WITNESS: Pat Santangelo.JUDGE GREEN: All right; then did he tell youwhat-you know, when you got into this did he in-dicate to you in words or substance, what it wasthat he really wanted to meet with you about, whathis concern was?THE WITNESS: Yes; in other words, it was a long,lengthy meeting. In other words, we met fromabout 12:30 till around-12:00, somewheres likethat, till around four or later in the evening, so itwas a rather lengthy discussion.Now, you know, we went at particulars. In otherwords, we both went at particulars. I, of course,blamed management for all the problems, or specificmanagers.Pat turned around and said, well, look, you'reunion members. And in most instances we didagree. In other words, I said, yes, this particularguy is wrong; yes, he agreed that sometimes this iswrong.And, you know, we were coming into an under-standing about the actual hardships. We also wentinto problems with scheduling. In other words, itwas scheduling of the classes. We went into hours,afternoon classes, overlaps, the night classes. It wasa very lengthy meeting.Then on the way back to-actually when we gotback, when we returned to the corporate office Isaid to Mr. Santangelo, I says, that one of the big-gest bones of contentions I have is that either mepersonally or the union personally or Mr. Alfieri,have a very rough time getting along because Mr.Alfieri is a very strong person. So Pat went in andsaid that, yes, Mr. Alfieri is a very strong person.He's strong even in the meetings up there on thecorporate hill, where they meet with the directors.Mr. Alfieri is always-always tries to show otherdirectors how to run their schools so we talked inthat vein.Mr. Santangelo said that Mr. Alfieri is in veryhigh regard with Mr. Davies and Mr. Alfieri isgoing to remain at Lincoln Tech forever and-well,not forever, but remain at Lincoln Tech, and, again,we-I tried to emphasize the problem we have witha very strong personality against the union. Itseemed like every-in other words, no matter whatwe did we were getting really dumped on.In this conversation Pat also mentioned a thingthat Mr. Alfieri had evidently mentioned up at cor-porate hill, where Mr. Alfieri mentioned that-evi-dently that the union was very strong and he had,more or less, a theory that what he should do is go LINCOLN TECHNICAL INSTITUTE, INC.183out and fire or suspend me and since the guys orthe members are very loyal, if I was fired or sus-pended, the guys would walk out and then hewould turn around and fire everybody; okay? And,therefore, get rid of the union.Q. Where did you go after you left? ...whattime did you wrap up?A. Around four, four, 4:30,Q. Where did you go after you left there?A. Back to school.Q. Did you meet with anyone back at school?A. Yes; some members of my executive council,who I related the discussion I had with Mr. Santan-gelo; I related to members of the executive council.Not all the members of the executive council. Justsome, because some of the members weren't there.But I met with them later, the following day.Q. You met with the executive council the nextday?A. Not in mass. I didn't have a meeting. In otherwords, what I had was-when I returned fromWest Orange to the school there was only certainmembers of the executive council there. I went anddiscussed my conversation with Mr. Santangelowith those members, the present members, and thenthe following day I discussed it with the members,that work day. I didn't have, per se, an executivecouncil overall meeting.Q. Okay.At another point in his testimony, Gerrick stated thatduring his conversation with Santangelo the followingexchange occurred:A. We were talking about many things like Patsays to me, I'll bet you think my managers sit up onweekends thinking of ways to-screw you? And Isays, you're right. I says-I swore to Pat, I says,yes, I do believe that's what actually takes place.And he said believe me, that's not what goes down.Regarding the conversation between Gerrick and San-tangelo, the latter asserts that he did meet with Gerrickto work out a change to a 4-day week and that an agree-ment was reached on that subject. Santangelo denied,however, that he either told Gerrick of a plan to get ridof him or the Union or that Alfieri had ever told him ofsuch a plan. Alfieri also denied the existence of such aplan. To the extent that Gerrick's relationship with Al-fieri was discussed, Santangelo testified:Q. Was there any other topic of conversationduring lunch?A. Yes.Q. And what was that topic?A. About Mr. Alfieri.Q. Okay, who raised the subject of Mr. Alfieri?A. Mr. Gerrick.Q. What did he say?A. That he found Mr. Alfieri to be-to have avery strong personality and tough to live with.Q. Did he state any thing else?A. That's pretty much what I recall.Q. Did he say anything else about his personal-ity?A. Well, that he did have a strong personalityalso that at times it created a clash.Q. Did you respond?A. Well, I agreed that ...Mr. Alfieri had avery strong personality, but the corporate personnelgenerally found him to be very fair and conscien-tious, especially toward instructors. And also that itappeared to me that they were having a communi-cations problem and what I recommended was tohave more frequent meetings between Mr. Gerrickand Mr. Alfieri.As noted above, Gerrick testified that, immediatelyafter his conversation with Santangelo, he informed thevarious members of the Union's Executive Council of theconversation. In this regard, Jack Schuster testified that,when Gerrick reported his conversation with Santangelo,"there was some wording that came through to me thatMr. Alfieri had a desire to ...get rid of Mr. Gerrick,and therefore the Union subsequently. How far thatwent, I don't know." Fred Kretzmer, a shop steward anda member of the Executive Council, testified that at ameeting of the Executive Council held on February 12or 13, 1980 (after Gerrick had been suspended), "Mr.Gerrick mentioned something about a plan Mr. Alfierihad of firing him and then firing everybody else wheneverybody walked out." Daniel Gommel also testifiedthat Gerrick told him of his conversation with Santan-gelo. He testified:A. He said something to the effect that Pat hadindicated to him that Mr. Alfieri's ... main pur-poses was to break up the Union.Q. Did he say [it] in any specific way?A. No, No.Q. That is to say, did Mr. Gerrick say that-A. Yes, wait a minute-said break up the Union,get rid of the Union. I'm sorry. It was not break up,it was get rid of the Union.And there was a lot of other things he told methat-He did tell me that Mr. Santangelo told himthat-to try to just, you know, work it out as besthe could .... Be patient, and essentially that if hehad any problems at all with Mr. Alfieri, here was anumber that you could reach me at any time.* * ** *Q. All right. You're already told us that Gerricksaid that Santangelo said that Alfieri said he wantedto get rid of the Union?A. Yes, I mean it was like-Q. All right, well, many times removed?A. Many times.Q. All right did Mr. Gerrick tell you how? 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. No.Q. It was going to be done?A. No, he didn't even know, I don't think.Q. All right, but he did not tell you how Mr. Al-fieri proposed to accomplish that result?A. No. Mr. Gerrick had said many times that-you know, he had suspected this and believed it forwhatever reasons, and so forth, but never-neverhad any clear inkling or idea, never.Q. As to how it was going to happen?A. How it was going to happen.Q. Or what the scenario might be?A. No.Q. And you're sure he did not present to you ortell you about any particular scenario or plan?That is to say, Mr. Gerrick?A. He talked a lot to me and I know he men-tioned many times suspicions he had-as you callthem, maybe scenarios. But you know, there was alot of those. You know, he suspected they may becoming from this direction or that direction orsomething like that.Q. All right, but he's telling you-Mr. Gerrick istelling you, "I spoke to Mr. Santangelo and Mr.Santangelo tells me that Alfieri wants to get rid ofthe Union," right? This is not an everyday occur-rence he's telling you about. I mean, this is from thehorse's mouth, so to speak?A. Yes, but we all knew this. I mean this was ageneral view we had anyway, so it didn't surpriseany of us.Q. All right, but your testimony also is that,when Mr. Gerrick told you about this conversationhe had with Mr. Santangelo, he did not say how itwas going to be done?A. He said something-and I don't know-I haveto say no, I do not remember. But he did indicatesomething else or something that was in the worksor cooking, but it wasn't anything to do with what-ever happened here, or I would have rememberedthat.Regarding the above, O'Neil, a union officer and amember of the Executive Council, testified that in July1979 when Gerrick reported this conversation with San-tangelo: "[W]hat I recall, Mr. Gerrick had mentionedthat he had just come back from ...speaking with Mr.Santangelo and Mr. Santangelo had mentioned to himthat Mr. Alfieri was going to get Mr. Gerrick and theUnion." When asked if he could remember any more de-tails about the conversation, O'Neil said, "No." He alsotestified that Gerrick did not relate that Santangelo toldhim how Alfieri was going to accomplish that result. Onthe other hand, Ronald Muller, who also was on the Ex-ecutive Council in the summer of 1979, testified thatGerrick told the members of the Executive Council atthat time "of a proposal to fire Gerrick and the restwould follow-in other words, we would follow-ifthey-the rest of us would be fired."I note here that, despite the fact that Gerrick assertsthat Pat Santangelo had told him of Alfieri's plan to sus-pend or fire Gerrick and then get rid of the Union whenthe rest of the instructors went on strike, and despite thetestimony of Kretzmer that Gerrick mentioned this planon Tuesday, February 12, the day after Gerrick had beensuspended, the evidence reveals that at no time duringany of the meetings between Gerrick and/or the otherunion officials held with management on February 11,12, and 13, 1980, did anyone from the Union accuse theCompany of carrying out the "plan" or otherwise inci-cate that they were aware of such a plan.In a related manner, Gommel testified that he had aconversation with James Connolly, Respondent's trainingofficer, at the Union school in the summer or fall of1979. Gommel testified that, in his capacity as an alter-nate shop steward, he spoke to Connolly to resolve asmall problem which was quickly accomplished.Gommel continued his testimony as follows:A.... I said what the hell is going on betweenthe union and management? Why can't we peoplelive? Get along and not have friction-you know-I says look, we came in here. We had this littleissue, two words, it was settled, it was done, it wasall over.You know, what's going on? Why can't this-why do we always have these problems-at theschool three years and all this little bit of aggrava-tion-squeezing up, tightening down-loosening up,tightening down, different actions and so forth.Mr. Connolly said to me, well, that's just the wayit is with the contract. We cannot live with thatcontract.I said well, you signed it. We can live with it.You can live with it, and we got into a discussionon management abilities to basically handle unionaffairs.Q. Now, again. Try not [to] summarize it. Tell uswhat you said?A. Okay. I said to Mr. Connolly, I said, my God,your people are management people. I know you'regoing to school, taking a course in business adminis-tration for your undergraduate degree. This is partof management-learning how to deal with unionproblems and not having-saying they can't bedealt with. And we went back and forth on thissubject. Academic learning against what was hap-pening in our school and Mr. Connolly basicallysaid-said that when it comes to management andto running a place like the school, you take youracademic and you literally throw it out thewindow. It doesn't operate that way, except in thefinancial aspects of it, and so forth.I said, not even in the management of the people,union relations and so forth? No. And I couldn't un-derstand this.And he squarely turned around and pointed tothe office next door to him, which was Mr. Alfieri's LINCOLN TECHNICAL INSTITUTE, INC.185office and said that man in there calls the shots andhe is on his crusade-and this is a quote-and hesaid, that's it.And that is direct-that's-Q. What else did he say about operating underthe contract, if anything?A. Well, that it was impossible. It was impossibleto operate, there were teachers in the school thatwere inefficient, not producing correctly, etcetera-you know, bad teachers.And I said to him, Mr. Connolly, in your con-tract you have a provision for eliminating theseteachers. Step by step evaluation, and also requiringremedial measures to be given to an instructor tohelp upgrade him, and if all this doesn't work, youcan get rid of him. You know, if he's no good, youcan get rid of him.Oh, no, that doesn't work. That doesn't work.Why doesn't it work? We just don't use it.Now, at one time there was an instructor theyhad some problems with-yes, a lot of the manage-ment people did work with him to help himstraighten out in the classroom and so forth.But the process, the step by step process of eval-uating the instructor, bringing him in, helping himand so forth, which was a method of eliminating thebad instructor, was never in practice. And I wastold it just doesn't work so we don't use it.Q. Did he say anything about personalities in hisconversation?A. Yes, he did.Q. What did he say about personalities?A. He said you have ...locked personalities be-tween Mr. Alfieri and Teddy-the two of them arearound. He said, you know, it's going to be lockedhorns and two bulls butting their heads against eachother.And his closing remark in that conversation was,look, I just work here. I just do what I'm told.Gommel also testified to another conversation he hadin a similar vein with Henry Puzio, Respondent's assist-ant director of the Union school, sometime in the Fall of1979. Gommel explained that this conversation startedwith a discussion of lesson plans, and, like the conversa-tion with Connolly, evolved into a general discussionabout company-union relations. Gommel testified:A. In that conversation Mr. Puzio told me thatMr. Alfieri was out against the union and it wasalways going to be this way, until he finally got tothe point where he had the upper hand with theunion and he could control it.I'm going to use the word control. That is notMr. Puzio's word. Words used that would imply onhands, on top of the situation, of keeping the unionunder his hands, under his control. Again, the wordcontrol misleads and I don't like that word.JUDGE GREEN: Well, the reason you don't likethat word is because it would imply that Mr. Alfieriintended to run the union himself?THE WITNESS: Yes, that's why I don't want thatword used, but I can't think of a better word.More domination over the union-something inthat type of word, without using the word control.JUDGE GREEN: All right, it wasn't implied thatMr. Alfieri was going to run the union?THE WITNESS: No, he wasn't running for presi-dent of the union at all or anything like that. Thathe could control the union-JUDGE GREEN: It was more in the sense of interms of confrontation between the union and thecompany, Mr. Alfieri intended to win?THE WITNESS: Right. At all costs at all times.JUDGE GREEN: Well, did he use those words?THE WITNESS: Yes.THE WITNESS: It was a dedicated out and outthing and that's just the way-he said to me, Dan,that's just the way it's going to be. It's not going tobe any different.Q. (by Mr. Grant) Do you recall anything else?Now again you're reconstructing the conversationto the best of your ability and continue to recon-struct it until you've exhausted your recollectionabout this?A. That is-I think that is about all I have-ofthe items I have to actually say.Q. Did he say anything about the purpose of Mr.Alfieri being there, if you can recall?MR. GLICKMAN: I object. First of all, it's a vaguequestion. Second of all, tremendously leading.Q. All right, do you remember anything else inthe conversation? Other than what you've alreadytestified to?THE WITNESS: What I've already told you is asaccurately as I can remember the conversations.The only thing I could add is the general impres-sions that were left with me from these conversa-tions.Q. (By Mr. Grant) You can't testify to what wenton in your mind as to what he said, but can you tes-tify to what-you know, as close as you can towhat his words and before I go any further, canyou remember anything, not in exact words, but thethrust of what he said, the purpose-A. Okay. The thrust of the conversation withMr. Puzio was that this was confrontation and dedi-cation, on actually Mr. Alfieri's side, who wasgoing to go through with-you know, he was goingto-straight down the line as far as he could go.And also that Mr. Gerrick-was it Mr. Gerrick-position of having to defend the union and that wasjust confrontation time and it was going to be [a]locked horn situation. Mr. Alfieri would not budge.There would be no yielding and he was going tofulfill his purpose.And that was to break this thing up, be able tomanage it, and he was not going to rest until thatwas finished. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDJUDGE GREEN: All right. Now we're starting toget into perhaps a degree of semantic distinctions.Break this up and manage it are two completely dif-ferent things.THE WITNESS: Break up the existing structure ofthe union, being able to restructure it and thenmanage it.This is a conversation that was carried on overmaybe a period of an hour and a half.Judge Green: I know, but it's obviously impor-tant.THE WITNESS: Yes.JUDGE GREEN: And I wasn't there, so it's impor-tant for me, at least, to get as accurately as possiblewhat took place in that room.Well, all right. Go ahead.Q. (By Mr. Grant) Let's address what the Judgepointed out. Busting it up is different from manag-ing it.Can you be any more specific about what termshe used?Now I realize, Mr. Gommel, it's very hard. It's ayear ago-A. And it wasn't something I had put away inthe back of my memory and never really recalledand never thought it too much importance. May Ihave one moment?JUDGE GREEN: Sure.Mr. Grant: Sure.A. (Pause) No, I'm sorry. I really can't add toomuch more to that. I really can't. Essentially what Isaid-words were used. The words that I used,breaking up, managing.Q. Breaking up what?A. The structure of the union as it existed. It'sexecutive council. That was part of the discussion.Those words were used. In what exact sequence, inwhat exact timing and so forth, I can't recall.Regarding Gommel's testimony, Connelly deniedhaving any such conversation along these lines. As toPuzio, he testified that he had several conversations withGommel about lesson plans which evolved into discus-sions of the Union. He testified that Gommel had statedthat he could not understand why the Union and theCompany could not get along and that he (Puzio) ac-knowledged the problem, stating his opinion that it was"primarily an attitude problem." Puzio further testifiedthat the only time that Alfieri was mentioned was on anoccasion when Gommel said that "he felt ...that theproblem was Mr. Alfieri couldn't get along with TedGerrick and as a result of the two, everybody else waspaying the penalties of the trivial staff that was goingon." Puzio stated that he told Gommel that he could notsee how the personalities of these two individuals weregoing to affect the rest of the people at the school.The General Counsel also presented another witness,David Heidenthaler, an instructor,3to testify about aa Prior to being employed by Respondent in March or May 1979, Hei-denthaler was employed in a supervisory capacity by Hertz.conversation prior to February 11, 1980. Before relatingthe conversation in question, Heidenthaler testified thatduring his employment at Respondent he reached theopinion that Respondent's management was failing to runthe school and was extremely reluctant to take any stepsto impose proper discipline on the employees. He statedthat he expressed this opinion to Paul Hilco, the head ofthe automotive department, who essentially threw up hishands and said, "Well what can you do?" As to the con-versation in question, Heidenthaler testified that some-time in January 1980 he volunteered to take over a classfrom an instructor who was absent. He stated that hespoke with Connolly, who said that Heidenthaler couldnot take over the class because "the contract won't letyou." Heidenthaler stated that at this point Alfieriwalked in. He testified that he told Alfieri that, "as far asI'm concerned, you can take the contract and stick it,I've been in trouble with the Union before, I've been introuble with you before .... If the contract worriesyou, it won't present a problem. I'll go down to La-briola4and I'll go down to Teddy5myself. I'll ask himmyself, does that satisfy you. I'll take care of it; it won'tpresent a problem." Heidenthaler testified that Alfieri re-sponded by saying, "[D]amn right, it won't shortly."C. The Events of February 11-15, 1980Preliminary to a discussion of the events on thesedays, it is necessary to discuss Respondent's policy withrespect to what is called noninstructional time and float-ing time.The evidence discloses that noninstructional time is es-sentially the afternoon period between the morning andevening classes when instructors who are scheduled toteach are expected to do research, make lesson plans,correct papers, or do other types of activities related totheir jobs. The instructors are paid for this time and theCompany's policy has been, at all times relevant herein,that an instructor may not leave the premises withoutpermission when he is on noninstructional time.Floating time refers to situations where certain instruc-tors are assigned to be available to cover classes in theevent that the normally assigned instructor is absent, orotherwise to lend assistance in the classroom when nec-essary. Unlike noninstructional time, floating time occurswhen classes are in session. However, floating time issimilar to noninstructional time in that, if the "floater" isnot needed to cover a class, he is expected to preparelesson plans, etc., and he gets paid for the time in ques-tion. Permission is necessary to leave the premises duringfloating time.It is agreed that the Company maintains a set of rulesand regulations governing the conduct of its instructionalstaff. These rules are divided into major and minor rules.Breaches of minor rules do not result in dismissal butsubject an employee to discharge for continued breaches.Violations of the major rules do carry the possibility ofsummary dismissal. The rules relevant to this case are asfollows:4 A shop steward.I Referring to Gerrick. LINCOLN TECHNICAL INSTITUTE, INC.187Minor Rule 1. Failure to notify the supervisor inadvance that he/she will be late or absent, except incases of extreme emergency.Minor Rule 10. Abuse of time during assignedworking hours.Major Rule 7. Neglecting his/her job duties orresponsibilities or refusing to perform work assignedto him/her.Major Rule 8. Leaving school premises duringassigned working hours without first receivingproper authorization and/or dismissal of class or al-lowing student to depart school before approvedtermination time without proper permission fromappropriate supervisor.Major Rule 9. Possession of, or drinking of, orunder the influence of any alcoholic beverage onschool premises for the purpose of using or dispens-ing same to others.In connection with the enforcement of the rules relat-ing to leaving the Company's premises during workinghours without permission, the record is replete with in-stances of warnings, dockings of pay, and suspensions. Itseems that the Company's normal response when discov-ering an instructor off the premises without permissionduring noninstructional time is to reprimand and/or dockthe individual for the time away. It also is establishedthat in certain cases where individuals have been repri-manded they have also been warned that any reoccur-rence would result in serious disciplinary action, includ-ing possible discharge.In relation to the enforcement of the above-describedpolicy, Respondent introduced into evidence a series ofrecords from about November 1975. As noted above,most discovered instances of instructors leaving thepremises during noninstructional time resulted either inwarnings, dockings of pay, or both. The records also dis-close three instances of suspensions. One involved a 3-day suspension on May 24, 1977, of Gerrick for refusingto take a class when he was on duty as a floating instruc-tor. Another involved a 5-day suspension of an instructorfor leaving his post early and for giving a false excusefor an absence. In this instance, which occurred in June1976, the Union interceded on the employee's behalf andsucceeded in having the suspension reduced to a writtenreprimand with a docking of pay. The third instance, oc-curring in August 1978, involved a suspension of anotherinstructor who was off the premises during noninstruc-tional time and arrived an hour late for class. In this in-stance, the Union again interceded on the employee'sbehalf and the Company offered to reduce the suspensionfrom 3 to 2 days. The offer, however, was rejected bythe employee and the 3-day suspension was carried out.The Company's records also show a situation wherean instructor was discharged for repeated violations ofthis character. On May 4, 1978, the instructor in questionwas fired because of his failure to notify the school of hisabsence and because of prior instances, in 1978, when hehad left the premises without permission. In this instance,the Company reduced the discharge to a 14-day suspen-sion after discussions with the Union. Thereafter, on No-vember 27, 1978, this individual was again discharged,the precipitating cause being his failure to report his ab-sence from work on November 22 and 27, 1978.It is noted that the Company's records do not indicateany instance when an instructor was given disciplinaryaction solely because he left the premises during floatingtime without permission. However, these records do notshow that the Company ever caught an instructor whoviolated the rule while on floating time, and the recordas a whole is unconvincing that prior to February 11,1980, the Company did in fact catch instructors off thepremises without permission during floating time. It isadditionally noted that both Gerrick and O'Neil had re-ceived a number of warnings and dockings of pay priorto February 11, 1980, for being off the Company's prem-ises without permission during noninstructional time. Theevidence does indicate, however, that Wigder was neverthe recipient of such disciplinary action.On the evening of February 11, 1980, Gerrick, O'Neil.and Wigder were assigned as floaters for the eveningclasses along with four other instructors. It is undisputedthat at or about 7 p.m., after the evening classes hadbegun and were covered by the necessary instructors,Gerrick, 0'Neil, and Wigder decided to leave the prem-ises to get gas and have dinner at a restaurant frequentedby many of the instructors. It also is undisputed that theydid not seek or obtain permission to leave. In this regard,O'Neil, who had previously received warnings and dock-ings of pay for being off the premises without permissionduring noninstructional time, testified that he was awarewhen they left that they risked the possibility of beingsuspended if they were caught.When the three instructors got to the restaurant theywent to the bar section and ordered food. Gerrick andO'Neil ordered beers, whereas Wigder ordered a gingerale because he does not drink. While waiting for theirfood, but having received their drinks, Alfieri, Connolly,and Puzio entered the bar. The three instructors werethen ordered by Alfieri to return to the school and theyleft without eating. Upon their arrival back at the school,Gerrick and Alfieri met in the latter's office. Wigder,upon his return, was asked to help another instructor inan auto transmission class, which he did.It should be stated at this point that the appearances atthe restaurant of Alfieri, Connolly, and Puzio was notfortuitous. It was their testimony that earlier on that daythey had planned to visit the local drinking establishmentbecause they had earlier received reports from variousunidentified students that unidentified instructors wereteaching classes while under the influence of alcohol. Inany event, it is clear that their appearance at the restau-rant was deliberate as a means to catch instructors inviolation of the school's rules.Gerrick's testimony regarding his initial meeting withAlfieri on the evening of February 11, 1980, was as fol-lows: 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The first thing Mr. Alfieri says, you know,what were you doing in there. I believe, in otherwords. What were you doing in there? I says, well,we went in there to eat and I believe I told Mr. Al-fieri I was talking to Danny about something. Idon't remember if I told Mr. Alfieri that, but Iknow I said we went in there to eat.And Mr. Alfieri says, this is a very seriousmatter. And I says, you know, I says, I know wewere wrong and we should have asked permission,but I can't see, okay, the severity of the matter, be-cause I know people who are off [the] premiseswithout permission and they got various forms of-whatever you call it-reprimands, from nothing, noletters of warning at all, to a docking in pay andprobably the highest would have been, you know,suspension.I says, I can't see the severity of this matter atall.And we stayed with that for a little while.At one point in the conversation Mr. Alfieri-yes, I know-Mr. Alfieri says-I believe he says, Idon't know what to do; again, it's a very seriousmatter. He says, if-something like-in otherwords, if you weren't union president, or becauseyou're union president, something like that-I don'tknow what he meant by that, but at that point Istarted getting a little angry. I-Mr. Alfieri says, doyou have anything more to say? Or do you haveany further explanation? I says, I don't think there'sanything more to say. At that point somewherearound that point Mr. Alfieri called in the othertwo men. Mr. O'Neil was rather upset.After the private conversation between Gerrick andAlfieri, the other two instructors, O'Neil and Wigder,were called into the office along with Puzio and Connol-ly. During this conversation, the three individuals weretold by Alfieri that they were suspended pending thereturn of Davies (Respondent's president), who wouldmake the final determination as to the extent of the disci-pline. It is established that Gerrick protested the indefi-nite nature of the suspensions and that, in response,Afieri stated that the suspensions were not indefinite, butrather were temporary pending Davies' return. It also isclear that Alfieri was asked if the three could be dis-charged and that his response to this question was that itwas a possibility. There is a dispute as to whether Alfieritold the instructors that Davies was scheduled to returnon Thursday, February 14, 1980,6 but some of the Gen-eral Counsel's witnesses acknowledged that Alfieri didsay that Davies would be returning in 2 or 3 days. Thereis also a dispute as to whether Gerrick and O'Neil ap-peared to be drunk, and the three witnesses for Respond-ent asserted that from their observation Gerrick andO'Neil did appear to be under the influence of alcohol.They conceded, however, that Wigder appeared to besober. O'Neil and Gerrick denied that they were drunk,6 Davies was in Indianapolis making some radio appearances.although it is conceded by Gerrick that O'Neil becamevery agitated at the meeting7and that he was told byGerrick to be quiet. The bartender who was at the res-taurant on the evening of February 11, 1980, testifiedthat he only served beer to Gerrick and O'Neil and that,in his opinion, none of the men were drunk.As to the actions taken by Respondent against thethree instructors on February 11, 1980, the testimonyfrom both sides does not establish that Gerrick, O'Neil,and Wigder were indefinitely suspended pending dis-charge, as alleged in the complaint. On the contrary, theevidence establishes that the three were notified thatthey were temporarily suspended, that there was a possi-bility of discharge, and that a final disposition of the ulti-mate disciplinary action would be made in a few dayswhen Davies returned. Indeed, the evidence indicates tome that Alfieri was anxious not to make a final decisionon the discipline and was seeking to defer that matter tohis superiors. Also on that evening, Alfieri reported theseevents to Santangelo, who in turn reported them toDavies. According to Santangelo, Davies did not wantto make any final decision until he had a chance to bebriefed on the entire matter when he returned.On the morning of February 12, 1980, at or about 7a.m., a meeting was held between the Company and theUnion regarding the three suspensions. Also attendingthe meeting were Gerrick, O'Neil, and Wigder. Appear-ing for the Company were Alfieri, Puzio, and Connolly.Inasmuch as Gerrick had been suspended, Jack Schusterbecame the Union's acting president and he was theUnion's spokesman at this meeting. As to Schuster's testi-mony, except for his description of the tone or demeanorof the people involved, there is no significant dispute asto his description of the meeting's substance. Schustertestified as follows:A. I said why are these people suspended indefi-nitely and with the possibility of termination oversomething which is-appears to me to be relativelyminor. I've never expected such a thing. I wasrather shocked.He would not discuss it. He said there will-youknow, I will not discuss it further. Mr. Davies isgoing to deal with this when he returns.And I said well, why Mr. Davies? Discipline ofthis type is usually handled by the department head,not even going to the director's level.He said, well, this is the way it's going to be; andI said, well, where is he? When can we talk to him?When can he deal with this?And I was just told he's out of town and he'll beback in a few days.Well, we're talking about a few days-this wasMonday night-I'm sorry, Tuesday morning. So afew days. That was all, you know. And I pressedthe issue and I said look, temporarily reinstate thesepeople. We agree that they broke the rules. We; O'Neil apparently was upset because, among other reasons, his shopsteward was not allowed to be present. The General Counsel does notallege this to be a violation of his Weingarten rights (N.L.R.B. v. JWeingarten, Inc., 420 U.S 251 (1975)) LINCOLN TECHNICAL INSTITUTE, INC.189agree that they're subject to discipline. But putthem in their classes, cover the classes. Let themembership see that things are going to be workedout and we'll take the discipline. Many times peoplehave been suspended a few days after they commit-ted some infraction. It doesn't have to take place,bang, at that instant.Q. What did he say?A.... He said no, they're out and that's it andthey're going to stay out until Mr. Davies dealswith it, and that's final.So I was unable to get him to agree to-to dis-cuss anything and at that point, he was more ada-mant than I've ever seen him as far as my dealingswith him, because my past dealings with him havebeen much more relatively calm. And of course, Ihave a reputation for not blowing my top. I have along fuse and I don't do it and I was-I got thefeeling I was being pushed and I didn't-I was being stonewalled-I don't know what theright term is, but I just had a feeling of frustrationat that point.Q. Can you describe what tone of voice he used?How he carried himself during this meeting?A. Well, at that point, on Tuesday morning, thefirst time it was an attitude of look, this is the wayit's going to be. And I said how about the fact thatyou didn't call the shop stewards in and you didn'thandle the discipline in the normal manner? I saidthe contract calls for some procedures in that. Hesaid so grieve it. Well, I didn't want to hear that,but that's what I heard.Q. Was anything said about a writing at thattime?A. Give me that again? I'm sorry.Q. Written charges?A. Oh, well, that came-that followed, of course,with the discussion-I pointed out that the normalprocedure in the past had been to present charges inwriting to the man, with the shop steward, so thatthe whole thing could be clear, and so forth.A. I said here it is Tuesday morning. The menare out. The membership are mad. They're mad atme because I'm not getting answers. They're mad atthe whole situation. And I said we still don't haveletters of suspension.And he said, well, you'll get them when they'reready.Q. I want to make sure of this. Had anyone thatyou know of every been suspended without a letter?A. No, not to my recollection. No.Q. What did you do after this meeting? Oh, bythe way, how did you end the meeting?A. Well, we ended the meeting with a feeling offrustration with the inability to get any concessionor any information as to what the final decisionwould be, as I said. And I went back to the peopleand we went to work, we went to class, at 7:30. Orprobably a few minutes after. Because we certainlydidn't want to disrupt the classes. I told the mem-bership to go to class and cool it, and of course, Iwas getting a lot of heat from a lot of people bythen.After the meeting between the Union and the Compa-ny that morning, Alfieri was asked for and gave permis-sion to merge the breaktimes of the automotive and re-frigeration instructors so that a union meeting could beheld from 10 to 10:20 a.m. At this meeting the instruc-tors were told by Schuster what was going on and, as agroup, they were extremely upset. When the meeting ex-tended beyond the 20 minutes allotted, Alfieri asked theinstructors to return to their classes. He did, however,grant a request for an additional 5 minutes, but whenthat time elapsed he again entered the meeting and toldthe instructors to go back to their classes, which theydid. According to the testimony of Donald Muller andCharles Howard, Alfieri said that they should either goback to class or leave the building. According to Schus-ter, the instructors at this point were ready to strike, butdecided to go back to classes at this time.Heidenthaler testified that he did not go to the unionmeeting on February 12, but rather went to Hilco'soffice where he engaged in a conversation with Hilco,Puzio, and Alfieri. His testimony, which was denied byRespondent's witnesses, was as follows:A. Well, Mr. Puzio asked me what was going on.I guess he referred to the meeting.I told him he knew as much as I knew. I wasn'tthere; I didn't want to be there.I told him the same thing I told Paul. They wereupset; they don't like what happened. "You handledit wrong."And Puzio spoke to me for a while and some ofit, he said, "This time we're right; we hold all thecards; and if they don't realize it they're going tofind out the hard way."And I just looked at him for a minute and I said,"You know, you keep that up, you're going to havea walkout, because they're hot."And he said, "Well, if-a couple of weeks in thestreet may help them straighten this matter out. Wewant that."I said, "Well, it's your choice."And I didn't take for granted what he said, butMr. Alfieri popped up and said, "[I]f they walk out,I'm going to throw the book at them and take careof the whole bunch at one time."Also on the morning of February 12, the suspensionletters were prepared and delivered. Identical letterswere given to Gerrick, O'Neil, and Wigder. They read:Pursuant to our meeting on the evening of Febru-ary 11, 1980, regarding your violation of establishedCompany Rules and Regulations; Minor Rulesnumber One (I) and Ten (10), and Major Rulesnumber Seven (7), Eight (8), and Nine (9), please beadvised that your suspension from work, without 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay, is hereby confirmed effective 8:00 p.m. Febru-ary 11, 1980, until further notice.You will be advised of final disposition, upon fullinvestigation and review of this matter.On the afternoon of February 12, a meeting of theUnion's Executive Council was held at a restaurant, andwas attended by John Fallon, a representative of theAmerican Federation of Teachers. According to Mullerthere was a discussion of the avenues of relief that theUnion might seek in connection with the suspensions.Muller testified that they explored the possibility of uti-lizing the contract's grievance procedures and also ex-plored the possibility of a strike. He stated that Fallonlaid out the options without making any specific recom-mendation and left the ultimate course of action up tothe local Union through a vote.8Fallon did not, howev-er, tell these people of the potential adverse conse-quences of a strike in breach of the contract's no-strikeclause. According to Muller, the people present felt thatif a strike were called the Company would respond bygoing to court and obtaining an injunction, as had hap-pened in the past.Later in the afternoon of February 12, Schuster spokeon the phone with Santangelo. Schuster asked Santan-gelo to allow the three suspended instructors to return totheir classes and said that he did not know if he couldkeep the instructors from walking out. According toSchuster, Santangelo responded by saying, "[W]e canclose the building for a year" and that he would preferto let matters take their course. Santangelo testified thatwhen Schuster told him of a possible strike he repliedthat the instructors should be aware of their "possibleconsequences of losing their jobs."On Wednesday morning, February 13, the Union's Ex-ecutive Council again met with Alfieri but were unableto persuade him to reinstate Gerrick, O'Neil, andWigder. At this time, Alfieri reiterated the final decisionthat the Union could grieve the suspensions if it was notsatisfied. Alfieri testified that at the end of this meetinghe told Schuster not to do anything rash, that Davieswas returning within 24 hours, and that the Union hadheld a general membership meeting in the instructors'lounge where a strike vote had been taken and carried.As to the vote itself, it appears that it had carried by amajority with some opposition by various of the instruc-tors. Nevertheless, all of the instructors present left thebuilding and went on strike. It is noted, however, thatGerrick, O'Neil, and Wigder were not present during thestrike vote as they had been suspended. Also, anotheremployee, Leonard Giacolone, was not present as he wason sick leave at the time. As to the decision to strike,Gerrick testified that as far as he was concerned the ma-jority ruled and therefore he supported the strike. Simi-larly, there is no evidence to indicate that Wigder,O'Neil, or Giacolone indicated to either the Union or tothe Company that they did not support the strike orwere willing to go to work notwithstanding the strike. Ins According to Muller. when the Local Union, which is comprised ex-clusively of employees of the Company at the school in question, seeksadvice. it is from Fallon Muller also testified that the Local Union hasaccess to legal counsel through Fallon.this regard, the record indicates that they, too, had par-ticipated in past strikes against the Company.On Thursday, February 14, Davies returned and ameeting was held by the Company. After discussing thevarious options open to them, it was decided to termi-nate all of the instructors, including Gerrick, O'Neil,Wigder, and Giacolone for engaging in the strike. It alsowas decided to rescind the collective-bargaining agree-ment. In this respect, the testimony was that in makingthis decision it was noted that the Union had decided notto grieve the suspensions of the three employees and thatpast injunctions against the Union did not seem to inhibitmidcontract strikes. Thus, although it was determinedthat the school would have to be closed for a substantialperiod of time, that new instructors would have to behired and trained, and that substantial revenues would belost, the Company opted to discharge the strikers andcancel its contract with the Union. It also appears that,as a decision was made to discharge the instructors, in-cluding the three who had been suspended because ofthe strike action, the suspensions themselves were notdiscussed at this meeting, and no decision was ever madeon that matter. On that day a letter was sent to Gerrick,as president of the Union, which read as follows:As you are well aware, in recent years the Unionand its members have repeatedly reacted to griev-ances by engaging in strikes and other work stop-pages. The School has consistently and vehementlyobjected to these illegal tactics, pointing out thatthe Labor Contract expressly provides a grievanceand binding arbitration mechanism for resolvingsuch matters, and expressly prohibits strikes andother work stoppages in such circumstances.Due to the blatant illegality of such strikes andthe Union's absolute unwillingness to abandon theuse of this illegal tactic, the School has been forcedon several occasions to turn to the courts for relief.Most recently, in June of 1978, the School was re-quired to obtain an injunction from the SuperiorCourt ordering the Union to cease an illegal strike.As a clear example of their total disregard for thelaw, the Union and its members ignored the injunc-tion and the School was required to return to courtfor contempt proceedings.Then, in October of 1978, the Union and itsmembers again illegally struck over a grievance,and the School gave unequivocal notice that it hadexhausted its ability to tolerate the Union's disdainfor the contract and the law. I personally wrote tothe Union on October 17, 1978, clearly and unambi-guously stating the School's position. I also express-ly advised that I would no longer tolerate the refus-al by the Union and its members to honor the con-tractual grievance and no-strike provisions. I alsoexpressly advised that any future non-compliancewould be met with severe disciplinary action andthat the School would have no recourse but to ex-ercise its right to declare the entire Labor Agree-ment null and void.It has now become crystal clear that the Unionand its members are totally irresponsible and have LINCOLN TECHNICAL INSTITUTE, INC.191absolutely no intention of abiding by their contrac-tual and legal obligations. On the evening of Febru-ary 12, 1980, three employees engaged in blatantmisconduct and were suspended by Mr. Alfieripending my personal review of the incident. De-spite the fact that the contractual grievance proce-dure expressly governs disciplinary matters and de-spite the explicit contractual no-strike provision, theUnion and its members responded by walking offtheir jobs at the start of the business day on Febru-ary 13, 1980. The strike has continued to date, andno grievance has been filed.I am forced to conclude that the Union and itsmembers, by their past and current actions, have ab-solutely no regard for either the Contract or thelaw. This is not an isolated incident, but rather an-other in a series of incidents which the Union andits members know full well is not countenanced bythe Contract, the courts, or the School. I havemade the School's position absolutely clear, but theUnion has chosen to ignore all that I have said.Having put the Union on explicit notice of theSchool's intended actions in the event of another il-legal strike, I now have no choice but to implementthose actions.Accordingly, all participants in the illegal strikeare deemed to have forfeited any rights as employ-ees and are being removed from the School's pay-roll as of the start of the business day on February13, 1980. Appropriate notices of termination arenow being mailed individually to the affected em-ployees, together with their paychecks for workperformed through February 12, 1980. The employ-ees are also being given a copy of this letter for in-formational purposes. Additionally, the Union is of-ficially notified that the School is hereby rescindingand cancelling the Labor Agreement in its entirety,effective immediately. Since the Union no longerrepresents a majority of the instructional employees,the School cannot continue to recognize the Unionas a bargaining agent for the instructors.I sincerely regret having to take this action.However, the Union and its members, by their con-sistent pattern of illegal conduct, have left theSchool with no other alternative. My earlier effortsto deal with this conduct through judicial and othermeans have obviously had no effect whatsoever onwhat has now proven to be a permanent case of ir-responsibility and disdain for contractual and legalobligations.Thereafter, on March 7, 1980, the Union filed griev-ances relating to the suspensions of Gerrick, Wigder, andO'Neil and the termination of the instructors. It appears,however, that both parties agreed to hold these griev-ances in obeyance pending the outcome of this case.V. ANALYSIS AND CONCLUSIONSThere could be no dispute as to the fact that Gerrick,O'Neil, and Wigder breached company rules by leavingthe premises without permission on the evening of Feb-ruary 11, 1980. Also, it is concluded that such a breachof company rules by other employees has, in the past, re-sulted in disciplinary actions taken against them, usuallyby warnings and dockings of pay. While the recordherein does not indicate that a suspension would be thenormal disciplinary measure for leaving the premiseswithout permission during noninstructional time, theCompany persuasively contends that such an absenceduring floating time is a more serious offense whichshould be treated more severely. In this respect, theredoes not appear to be any evidence of people beingcaught off the premises during floating time and there-fore there are no incidences of disciplinary actions withwhich to make comparison. Nevertheless, because an in-structor who is on floating status is supposed to be pres-ent when classes are in session and therefore available tosubstitute or assist in such classes, it seems reasonable toconclude that an instructor's presence at the schoolduring floating time is more necessary than his presenceduring noninstructional time.The evidence also establishes, contrary to the GeneralCounsel's allegation, that Respondent temporarily sus-pended Gerrick, O'Neil, and Wigder pending Davies'return when a final determination was to be made re-garding their discipline. Thus, I do not believe that theevidence supports the allegation in the complaint thatthese three men were indefinitely suspended pending dis-charge, an allegation which implies that their dischargeswere inevitable. On the contrary, the evidence indicatesto me that when Alfieri suspended these instructors hisintention was simply to defer the final decision to his su-perior, Davies, who was expected to return in 3 days.While it is true that Alfieri did indicate to the three indi-viduals, in response to a question, that termination was apossibility (as explicitly provided in the Company'srules), it is abundantly clear that neither he nor any otherof Respondent's agents had made a decision to terminatethese men at the time they were suspended on February11. Indeed, if one looks at the past history of the dealingsbetween the Union and the Company on disciplinarymatters, it is equally and perhaps more likely that, whena final determination had been made as to the disciplin-ary action to be taken, the result, after a grievance hadbeen filed, would have been to reduce the suspensions.In any event, it is evident to me that no final decisionwas ever made as to the type of discipline to be imposedupon Gerrick, O'Neil, and Wigder because of the inter-vention of the strike and the Company's reaction to thatsituation.It is, as noted above, the General Counsel's theory thatthe suspensions of Gerrick, O'Neil, and Wigder weremotivated by a plan to oust the Union as devised by Al-fieri. Thus, conceding that Gerrick, O'Neil, and Wigderdid breach a major company rule, and being aware thatsimilar breaches have resulted in disciplinary action, theGeneral Counsel nevertheless contends that the suspen-sions were too harsh a penalty and were motivated bydiscriminatory reasons. I must say that, if Respondenthad discharged the three individuals for the conduct en-gaged in, I would be far more sympathetic to the Gener-al Counsel's argument that they received disparate treat-ment. However, as they merely were temporarily sus- 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDpended for 3 days, it seems to me that the argument ofdisparate treatment has little weight. Therefore, I see ascrucial to the General Counsel's case the existence of the"plan," without which evidence of discriminatory intentwould be sorely lacking.As described herein, the plan is alleged to have sur-faced during a conversation between Gerrick and San-tangelo during a meeting held in the summer of 1979.According to Gerrick, there came a point in the meetingwhen a generalized discussion ensued as to the relation-ship between the Union and the Company, during whichdiscussion Santangelo admitted that Alfieri had devised aplan to get rid of the Union by firing or suspending Ger-rick, which would cause a strike in breach of the no-strike clause and therefore enabled Respondent to dis-charge all of the instructors.I do not credit Gerrick's account of the above conver-sation. While it is no doubt true that the Company wasaware and may have been previously advised, in connec-tion with past contractually prohibited strikes, that it hadthe right to discharge strikers who breach the no-strikeclause, the plan to get rid of the Union, as alleged tohave been conceded by Santangelo, is one which wouldof necessity depend upon the Union's anticipated reac-tion and therefore was not self-effectuating. That is, theplan would require the cooperation of the opposing sidefor its success. Although it is within the realm of possi-bility that Santangelo could have related such a plan toGerrick, it hardly seems plausible that a man in his posi-tion with a Company, which has had a relatively long-standing history of bargaining with the Union, wouldhave done so. I am also unconvinced as to Gerrick's tes-timony because of the contradictions elicited from var-ious of the people whom he allegedly told of his conver-sation with Santangelo immediately thereafter. Thus, forexample, Kretzmer, who was on the Union's ExecutiveCouncil, testified that he first heard of the plan when hewas told of it by Gerrick on February 12 or 13, 1980,after Gerrick had been suspended. Also, Gommel testi-fied that, although Gerrick told him of his conversationwith Santangelo, Gerrick did not relate a plan as de-scribed in the latter's testimony. Indeed, he testified that,whatever Gerrick may have said, it was not like what ul-timately happened here or he "would have rememberedit." Moreover, it would seem to me that, if such a planhad been announced to Gerrick by Santangelo and there-after relayed by Gerrick to the members of the Union'sExecutive Council, when Gerrick was suspended, eitherhe or the other officials of the Union would have madesome mention of this plan during their discussions withmanagement on February 11, 12, and 13. That is, if Ger-rick was suspended pursuant to a previously determinedplan to provoke a strike, and if Gerrick and the Union'sofficials were aware of the plan's existence as claimed, itwould seem likely that the Union, during its meetingswith management to obtain the reinstatement of Gerrick,O'Neil, and Wigder, would, at the very least, have ex-pressed their awareness of the plan and accused theCompany of carrying it out. Yet this never happened andthe Union's silence on this score is indicative to me thatthe testimony regarding their awareness of the plan is, inreality, an afterthoughts Finally, on demeanor grounds Inote that Respondent's witnesses, including Santangelo,impressed me as being forthright and honest.To further supplement his contention that a plan didexist, the General Counsel relies on the testimony of cer-tain witnesses concerning a number of ambiguous con-versations. Thus, Gommel testified that in the summer of1978 he had a conversation with Alfieri, wherein Alfieriin talking about the relationship between the Union andthe Company, mentioned that there "would be moreblow ups in the future and more problems." He also tes-tified that in the summer or fall of 1979 he had a conver-sation with Connolly wherein the latter said that theCompany could not live with the contract, that Gerrickand Alfieri were like "two bulls butting heads," and thatAlfieri was on a crusade. In that same conversation,however, when Gommel mentioned that there were pro-cedures under the contract enabling the school to termi-nate inadequate instructors, Connelly's response was, ineffect, that the Company could not fire anyone. Finally,Gommel testified that sometime in the Fall of 1979 in aconversation with Puzio, the latter said that Alfieriwanted to be in a position to control the situation withthe Union. As to this conversation, Gommel's testimonywas exceedingly vague.Although the alleged statements by Puzio and Connel-ly were denied by them, it seems to me that, even if Icredited Gommel's testimony, his evidence is not sup-portive of the General Counsel's theory regarding theexistence of a plan to discharge or suspend Gerrick inorder to provoke a strike. At best, his testimony merelyindicates that the existence of a personality conflict be-tween Alfieri and Gerrick and the existence of bad feel-ings between the Company and the Union. Nothing con-tained in the alleged statements by Puzio or Connelly in-dicates the existence of a plan, and, in fact, Connelly'sstatements would appear to negate such a plan, as thetenor of his remarks was that it was impossible for theCompany to discharge any of the instructors.The General Counsel also places heavy reliance on thetestimony of Heidenthaler regarding two alleged conver-sations he had. In the first, Heidenthaler testified that hevolunteered to take over the class of an absent instructorand was told by Connelly that he could not do so because the Union would object. He stated that, when hepursued his request with Alfieri, he said that the contractwould not present a problem, whereupon Alfieri re-sponded by saying, "[D]amn right, it won't shortly." Asto the second conversation, Heidenthaler testified that onthe morning of Tuesday, February 12, while the instruc-tors were holding their meeting in the lounge, he was inHilco's office when Puzio and Alfieri entered. He testi-fied that, when he indicated that there was a possibilityof a strike, Puzio said, "This time we're right; we holdall the cards; and if they don't realize it they're going tofind out the hard way.... [A] couple of weeks in thestreet may help straighten this matter out. We wantthat." Heidenthaler also stated that Alfieri then said, "[I]fSee W 1F Grant Company, 214 NLRB 698, 699 (1974) LINCOLN TECHNICAL INSTITUTE, INC.193they walk out, I'm going to throw the book at them andtake care of the whole bunch at one time."As to the first of these conversations, even if I creditHeidenthaler, Alfieri's comment to the effect that thecontract would soon not present a problem is decidedlyambiguous and does not support the theory that he wasexpressing an intention to cause a situation where thecontract could he canceled. It must be recalled that thecontract was in the final year of its term, and thereforewas "soon" to expire. Assuming, arguendo, that he madethis ambiguous remark, it is more plausible that his inten-tion was to express the opinion that, when the contractexpired, the Company intended to ask for concessionsduring negotiations. The second conversation is, howev-er, somewhat more troublesome and is specificallydenied by Alfieri and Puzio, who testified that they didnot go to Hilco's office at all on the morning of Febru-ary 12, 1980. In this respect, I am inclined to credit thetestimony of Puzio and Alfieri. They mutually corrobo-rated each other's testimony on this and other matters,and in both cases they generally appeared to be candidand forthright witnesses. Given the uncorroborated testi-mony of Heidenthaler and my observation of the demea-nor of the witnesses, I shall therefore credit the testimo-ny of Puzio and Alfieri as to their denials of this conver-sation.Based on the above, it is therefore concluded that theGeneral Counsel, has failed to sustain his burden of proofas to the existence of a plan to discharge or suspend Ger-rick and to thereby provoke a midcontract strike. Theevidence herein establishes that Gerrick, O'Neil, andWigder admittedly breached a published company rule,which O'Neil conceded could result in their suspensions.The evidence further establishes that the Company tem-porarily suspended the three men pending final determi-nation of their discipline when Davies was scheduled toreturn on Thursday, February 14, 1980. It is my opinionthat the evidence in this case does not establish that thetemporary suspensions meted out to the individuals inquestion on February 11 were of such a nature as towarrant the conclusion that they had been treated in adisparate manner. I therefore conclude, based on therecord as a whole, that the temporary suspensions ofGerrick, O'Neil, and Wigder were not motivated by dis-criminatory reasons, but rather were imposed for goodcause.Because I have concluded that the suspensions of Ger-rick, O'Neil, and Wigder did not constitute unfair laborpractices, the strike which ensued on Wednesday, Febru-ary 13, to protest their suspensions cannot be concludedto be an unfair labor practice strike. Moreover, as thestrike occurred during the life of the collective-bargain-ing agreement containing no-strike and arbitrationclauses, and as arbitration could have been invoked bythe Union, it therefore is determined that the strike con-stituted a material breach of the contract. Accordingly,the strikers were not engaged in protected activity andRespondent was therefore at liberty to discharge them.Mastro Plastics Corporation and French-American ReedsManufacturing Company v. ?N.L.R.B., 350 U.S. 270(1956); Arlan's Department Store of Michigan Inc., 133NLRB 802 (1961); The Dow Chemical Company, 244NLRB 1060 (1979).'10 It is therefore concluded that thedischarge of the instructors who engaged in the strikewhich commenced on February 13 was not an unfairlabor practice.As to Gerrick, Wigder, O'Neil, and Giacolone theissue of their discharges is somewhat more complicatedbecause, although the reason they were discharged wasdue to the Company's belief that they supported thestrike, the evidence indicates that they did not actuallyengage in the strike. However, as conceded by Gerrick,he did in fact support the strike, for, as he put it, "[T]hemajority rules." Also, given the fact that O'Neil was acurrent officer of the Union and that Wigder was thepast president, and also given the history of prior strikesin breach of the contract, it was reasonable for the Com-pany to conclude that these men, including Giacolone,supported the strike. It is noted in this respect that noneof them disavowed the strike. Under these circum-stances, I therefore find that Respondent did not violatethe act when it discharged Gerrick, Wigder, 0'Neil, andGiacolone. Bethlehem Steel Corporation, 252 NLRB 982(1980); Bechtel Corporation, 200 NLRB 503 (1972).The next issue for consideration is the 8(a)(5) allega-tion. The General Counsel alleges that Respondent vio-lated Section 8(a)(5) of the Act when it rescinded thecollective-bargaining agreement and withdrew recogni-tion from the Union on February 15, 1980. However,since the Union engaged in a strike rather than utilizingthe grievance-arbitration procedures to resolve the mat-ters giving rise to the strike, in circumstances where Re-spondent had expressed its willingness to have these mat-ters submitted to the grievance machinery, it is my opin-ion that the Company was well within its rights when itrescinded the collective-bargaining agreement because ofthe Union's material breach of contract. Marathon Elec-tric Mfg. Corp., 106 NLRB 1171 (1953), affd. sub nom.United Electrical, Radio & Machine Workers of America(UE). Local 1113 v. NI.L.R.B., 223 F.2d 338, 341 (D.C.Cir. 1955). Cf. The Dow Chemical Company, supra. Thisconclusion is further buttressed by the past history of theparties, which shows that the Union has continually ig-nored its contractual commitment not to engage instrikes over grievable matters, and in one instance evenignored an injunction granted by a court.The complaint alleges and Respondent's answer admitsthat the Company withdrew recognition. Nevertheless,Respondent, in its brief, contends that it has not, in fact,refused to bargain with the Union. While acknowledgingo In he Dow Chemical Company, a majority of the Board, on remandfrom the Third Circuit Court of Appeals, held that a strike is unprotectedwhen it is conducted in breach of a no-strike clause over a matter subjectto the grievance-arbitration provisions of the contract, unless the strike isprovoked by an employer's "serious unfair labor practices. ChairmanFanning and Member Jenkins, however, would have overruled ArlansDepartment Store of .tichigan Inc., supra. to the extent that a strike, ifcaused by any employer unfair labor practices, would constitute protect-ed activity for which the strikers could not be discharged A majority ofthe Board concluded in Don, Chemical that the employer siolated Sec8(a)(3) of the Act when it discharged the striker in question On Novem-ber 26. 198(0, the Third Circuit Court of Appeals refused to enforce theBoard's decision in that case. and concluded that the strikers in questionwere not engaged in protected activity and that the employer acted in alawful manner when it discharged them 636 F 2d 1352 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Company recinded the collective-bargainingagreement and also the fact that Davies expressly noti-fied the Union that the Company was withdrawing rec-ognition, Respondent argues that, since the strike com-menced, it has never been notified by the Union of theUnion's desire to bargain. Therefore, Respondent arguesthat it has never refused to bargain. It seems to me, how-ever, that, given the express withdrawal of recognitionby the Company on February 15, further demands forbargaining by the Union would have been futile.Nevertheless, and despite the withdrawal of recogni-tion, it is concluded that a bargaining order would not beappropriate in the circumstances herein. In this case theUnion's strike on February 13 resulted in the lawful dis-charge of all the instructors comprising the bargainingunit and the concommitant lawful rescission of the col-lective-bargaining agreement. When these actions weretaken, the school was closed for a period of time, duringwhich an entirely new staff of instructors had to be hiredand trained. " As to these newly hired instructors, it iscompletely unknown what desires they have for unionrepresentation. In these circumstances, I do not believethat a bargaining order would be appropriate and I shallII At the time of the hearing, the school had not yet resumed full op-erations.decline to grant one. Arkay Packaging Corporation, 227NLRB 397 (1976).CONCLUSIONS OF LAW1. Lincoln Technical Institute, Inc., is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Lincoln Technical Institute Federation of Teachers,Local 2322, A.F.T., AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent has not engaged in any conduct in vio-lation of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby make the fol-lowing recommended:ORDER 2It is hereby ordered that the complaint be dismissed inits entirety.2 Ill the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein, shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.